PER CURIAM:
We affirmed, 455 F.2d 1406, the conviction of John Leslie Lenhard for failing to report and submit to induction into the armed forces in violation of 50 U.S.C. App. § 462 (1964). In response to Lenhard’s petition for a writ of certi-orari, the Solicitor General asserted a position different from that previously advanced by the United States in this court and urged the Supreme Court to grant the petition, vacate our judgment and reverse the conviction. The Supreme Court granted the petition, vacated our judgment and remanded the case to us for consideration in light of the Solicitor General’s newly asserted position. 405 U.S. 1013, 92 S.Ct. 1296, 31 L.Ed.2d 477 (1972).
Accordingly, we reverse Lenhard’s conviction.